STATE OF ALABAMA )

   EXHIBIT 10.4

JEFFERSON COUNTY )

    

 

TORCHMARK CORPORATION NON-QUALIFIED STOCK OPTION

GRANT AGREEMENT

 

TORCHMARK CORPORATION, a corporation organized and existing under the laws of
the state of Delaware (the “Company”), does hereby grant and give unto
                         (the “Optionee”), the following non-qualified stock
option (the “Option”) upon the terms and conditions hereinafter set forth.

 

AUTHORITY FOR GRANT

 

1. Stock Incentive Plan. The Option is granted under the provisions of the
Torchmark Corporation 2005 Stock Incentive Plan (the “Plan”), as a non-qualified
option and is subject to the terms and provisions of the Plan. Capitalized terms
used but not defined herein shall have the meaning given them in the Plan, which
is incorporated by reference herein.

 

TERMS OF OPTION

 

2. Number of Shares. The Optionee is hereby granted an option to purchase from
the Company                      shares (the “Shares”) of the Company’s common
capital stock.

 

3. Option Price Per Share. The option price for each Share subject to the Option
shall be $                    , the closing price of the Stock on the New York
Stock Exchange Composite Tape on                         , which is the “Grant
Date”.

 

4. Option Period. The Option shall be and become first exercisable in full upon

 



--------------------------------------------------------------------------------

the Grant Date. Notwithstanding any other provision of this Agreement, if the
Option is not exercised with respect to all Shares prior to seven (7) years from
the Grant Date, it shall terminate and the parties hereto shall have no further
rights or obligations hereunder. For the purposes of this agreement “Option
Period” shall mean the seven (7) year period commencing on the Grant Date.

 

5. Method of Exercise. The Option may be exercised in whole or in part at any
time during the Option Period, by giving written notice of exercise to the
Company specifying the number of Shares to be purchased, accompanied by payment
in full of the purchase price, in cash, by check or such other instrument as may
be acceptable to the Compensation Committee of the Torchmark Board of Directors
(the “Committee”). Payment in full or in part may also be made in the form of
unrestricted stock already owned by the Optionee (based on the fair market value
of the stock on the date the Option is exercised). The Optionee shall have the
rights to dividends or other rights of a stockholder with respect to the Shares
subject to the option when the Optionee has given written notice of exercise and
has paid in full for such Shares.

 

6. Transferability of Option. The Option may be transferred by the Optionee to
members of his or her Immediate Family (the children, grandchildren or spouse of
the Optionee), to one or more trusts for the benefit of such Immediate Family
members or to one or more partnerships where such Immediate Family members are
the only partners if (i) the Optionee has received express written approval of
such transfer from the Committee and (ii) the Optionee does not receive any
consideration in any form whatsoever for said transfer. Except as provided in
the foregoing sentence, the Option shall not be transferable by the

 



--------------------------------------------------------------------------------

Optionee other than by will or by the laws of descent and distribution.

 

TERMINATION OF OPTION

 

7. Termination by Death. If the Optionee’s employment with the Company, any
Subsidiary and any Affiliate terminates by reason of death (or if Optionee dies
following termination of employment by reason of Disability or Normal
Retirement), the Option shall become immediately exercisable and may thereafter
be exercised by the legal representative of the estate or by the legatee of the
Optionee under the will of the Optionee, during the period ending on the
expiration of the stated term of the Option or the first anniversary of the
Optionee’s death, whichever is later.

 

8. Termination by Reason of Disability. If the Optionee’s employment with the
Company, any Subsidiary, and any Affiliate terminates by reason of Disability,
the Option shall be immediately exercisable and may thereafter be exercised
during the period ending on the expiration of the stated term of the Option.

 

9. Termination by Reason of Retirement. If the Optionee’s employment with the
Company, any Subsidiary, and any Affiliate terminates by reason of Normal
Retirement, the Option shall become immediately exercisable and may thereafter
be exercised during the period ending on the expiration of the stated term of
the Option.

 

If the Optionee’s employment with the Company, any Subsidiary and any Affiliate
terminates by reason of Early Retirement, the Option shall terminate three (3)
years from the date of such Early Retirement or upon the expiration of the
stated term of the Option, whichever is shorter. In the event of Early
Retirement, there shall be no acceleration of vesting of the Option and the
Option may only be exercised to the extent it is or becomes

 



--------------------------------------------------------------------------------

exercisable prior to the termination of the Option.

 

10. Termination for Cause. If the Optionee’s employment with the Company, any
Subsidiary and any Affiliate is terminated for Cause, or the Committee
determines that the Optionee has engaged in conduct that would be grounds for
termination with cause, the Option shall be immediately forfeited to the Company
upon the giving of notice of termination of employment.

 

11. Other Termination. If the Optionee’s employment with the Company, any
Subsidiary and any Affiliate is involuntarily terminated by the Optionee’s
employer without Cause, the Option shall terminate three (3) months from the
date of termination of employment or upon the expiration of the stated term of
the Option, whichever is shorter. If the Optionee’s employment with the Company,
any Subsidiary, and any Affiliate is voluntarily terminated for any reason, the
Option shall terminate one (1) month from the date of termination of employment
or upon the expiration of the stated term of the Option, whichever is shorter.
In the event of involuntary termination without Cause or voluntarily
termination, there shall be no acceleration of vesting of the Option and the
Option may only be exercised to the extent it is or becomes exercisable prior to
such termination.

 

GENERAL TERMS AND PROVISIONS

 

12. Shares Listed on the Exchange. The Shares for which the Option is hereby
granted shall have been listed on the New York Stock Exchange at the time the
Option is exercised.

 

13. Shares May be Newly Issued or Purchased. The Shares to be delivered upon the
exercise of the Option shall be made available, at the discretion of the
Company, either

 



--------------------------------------------------------------------------------

from authorized but previously unissued Shares or from Shares held in the
treasury of the Company.

 

14. Adjustment of Shares for Recapitalization. In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, or other change
in corporate structure affecting the Stock, a substitution or adjustment shall
be made in the number and price of Shares subject to the Option as may be
determined to be appropriate by the Committee in its sole discretion.

 

15. Payment of Taxes. The Optionee shall, no later than the date as of which the
value of any portion of the Option first becomes includable in his/her gross
income for Federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee, in its sole discretion, regarding
payment of the minimum Federal, state, local or FICA taxes of any kind required
by law to be withheld with respect to the Option. The obligations of the Company
under this Agreement shall be conditional on such payment or arrangements.

 

The Optionee may elect, subject to the approval of the Committee, to satisfy
his/her minimum Federal, and where applicable, FICA, state and local tax
withholding obligations arising from all awards by the reduction in an amount
necessary to pay any such minimum withholding tax obligations, of the number of
Shares of stock or amount of cash otherwise issuable or payable to said Optionee
upon the issuance of Shares or payment of cash in respect of an Option. The
Company and, where applicable, its Subsidiaries and Affiliates shall, to the
extent permitted by law, have the right to deduct any such minimum withholding
taxes owed by an Optionee

 



--------------------------------------------------------------------------------

who is not subject to Section 16 of the 1934 Act from any payment of any kind
otherwise due to said Optionee.

 

16. Headings. The headings contained herein are for convenience of reference
only, do not constitute a part of this Grant Agreement and shall not be deemed
to limit or affect any of the provisions hereof.

 

17. Notices. Any notices required by or permitted to be given to the Company
under this Agreement shall be made in writing and addressed to the Secretary of
the Company in care of the Company’s Legal Department, 2001 Third Avenue South,
Birmingham, Alabama 35233. Any such notice shall be deemed to have been given
when received by the Company.

 

18. Effective Date Stock Option. This Option has been executed this      day of
                        ,         , effective as of
                                .

 

TORCHMARK CORPORATION

By:

       

Its Authorized Officer

 

OPTIONEE

 